2.	The Sequence Listing filed November 29, 2021 is approved.
3.	The abstract of the disclosure is objected to because more detail is required as to the specific types of oxygen-carrying proteins which are being modified, and as to the location of the modification, i.e., at the thiol group of an exogenous amino acid residue.  Correction is required.  See MPEP § 608.01(b).
4.	The preliminary amendment to the specification filed June 20, 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The preliminary amendment inserting the new paragraph following the title on page 1 of the specification contains new matter because of its incorporation-by-reference to United Kingdom Application No. GB 1721503.9.  The filing date of the instant application is not the date that it entered the national stage, but rather is the international filing date.  See MPEP 1893.03(b).  Accordingly, the preliminary amendment was filed after the filing date of the application and may not contain the incorporation-by-reference statement to the UK application.  Office policy to treat incorporation-by-reference statements as comprising new matter is illustrated in MPEP 211.02(a)(II), which states: “When a benefit claim is submitted after the filing of an application, the reference to the prior application cannot include an incorporation by reference statement specifying the prior application unless an incorporation by reference statement specifying of the prior application was presented upon filing of the application.”
Applicant is required to cancel the new matter in the reply to this Office Action.
The specification at page 1, lines 15-29, refers to Figure 1A and to Figure 1B, and the specification at page 14, line 35, refers to Figures 5A and 5B.  However, there are no figures filed with this application which are labeled “1A”, “1B”, “5A”, or “5B”.  The Brief Description of Figures 1 and 5 needs to be revised so that only the actual figure labels are used.  Appropriate correction is required.
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 30, 35, and 50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  There is no antecedent basis in the claims for the phrase “the heme molecule” at claim 6, page (i), line 2.  The independent claim does not recite that a heme molecule is present in the at least one recombinant modified hemoglobin chain subunit.  There is no antecedent basis in the claims for the phrase “the reference protein” at claim 6, part (ii), line 3; at claim 30, line 4; and at claim 50, part (ii), line 1.  The independent claim does not mention a reference protein.  Further, it is unclear what might constitute the reference protein, e.g., an unmodified hemoglobin chain subunit, an unconjugated modified hemoglobin chain subunit, etc.  Claim 30 is indefinite because no conjunction is present between parts (i) and (ii).  It is unclear if parts (i) and (ii) are alternatives to one another, or if both are required by claim 30.  There is no antecedent basis in the claims for the phrase “the modified oxygen-carrying conjugate” at claim 35, part (iii)(b), lines 3-4.

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 32 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Independent claim 1 requires that at least one exogenous amino acid residue (comprising at least one reactive thiol group) be introduced into a hemoglobin chain subunit.  The only two possible methods for introducing an exogenous amino acid residue are by insertion or by substitution.  Dependent claim 6, part (vi), recites a modification in which at least one exogenous amino acid residue is inserted and/or substituted.  Accordingly, the limitation of claim 6, part (vi), is necessarily satisfied by the recitation of an introduced exogenous amino acid in the independent claim.  Because each of claim 6, parts (i) through (xi), are recited in the alternative, claim 6 is identical in scope with the independent claim, and claim 6 is therefore an improper dependent claim.
Independent claim 1 requires conjugation of the polymeric moiety to at least one recombinant modified hemoglobin chain subunit.  The only two possible states for the recombinant modified hemoglobin chain subunit are an oxygenated state and a deoxygenated state.  Dependent claim 6, part (xi), recites that the modification allows conjugation so that the 
Independent claim 1 requires a polymeric moiety to be conjugated to at least one recombinant modified hemoglobin chain subunit via a thiol group introduced into the recombinant modified hemoglobin chain subunit.  Accordingly, the conjugate of independent claim 1 is necessarily multimeric.  Dependent claim 32 merely recites what is already required by independent claim 1.  Dependent claim 32 is identical in scope with the independent claim, and claim 32 is therefore an improper dependent claim.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
8.	Claims 48 and 50 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim must refer to other claims in the alternative only.  Claim 48 is dependent upon both claim 33 (see the preamble) and upon either claim 1 (see part (i)) or claim 34 (see part (ii)).  Claim 50 is dependent upon both claim 32 (see the preamble) and for part (ii) is dependent upon both claim 1 and claim 34.
See MPEP § 608.01(n), and especially the example at (B)(3).
9.	Claims 1-3, 6, 17, 20, 21, 23, 26, 30, 32-35, 39, 48, 50, 54, 55, and 61 are objected to because of the following informalities:  At claim 1, line 11, “modified hemoglobin” should be .  Appropriate correction is required.
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
11.	Claims 1-3, 6, 17, 20, 23, 26, 30, 32-35, 39, 48, 50, 54, and 61 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Acharya et al (U.S. Patent Application Publication by introducing PEG at the two Cys residues at position 111 of the two alpha chains and at the two Cys residues at position 93 of the two beta chains.  Acharya et al also teach pegylated hemoglobin in which the alpha chains are substituted with Cys at position 13 or position 130.  In general, Acharya et al’s PEG can have a molecular weight of 200-40,000.  The hemoglobin can be human, canine, sheep, murine, or feline.  The pegylated hemoglobins can be combined with a pharmaceutically acceptable carrier and used in blood substitutes, and have the benefit of being vasoinactive.  See, e.g., the Abstract; Figure 5C; paragraphs [0008], [0010], [0016], [0021], [0023], [0032], [0033], [0036], [0037], [0067], and [0075]; and claims 1, 6, 7, 16, and 31-33.
The alpha chains with the Cys substitution at positions 13, 111, or 130 correspond to the instant Inventors’ at least one recombinant modified hemoglobin chain subunit comprising an alpha chain subunit.  Because the beta chains of Acharya et al’s PEGylated hemoglobin are not themselves modified with an introduced exogenous amino acid residue comprising at least one reactive thiol group, the proviso at claim 1, last three lines does not apply.  The pegylated hemoglobins of Acharya et al meet the limitation of claim 17, part (ii), because the portion of Acharya et al’s pegylated hemoglobin corresponding to Inventors’ recombinant modified hemoglobin chain subunit is the alpha chains, not the beta chains.  Instead, the beta chains of Acharya et al’s PEGylated hemoglobin correspond to the instant Inventors’ at least one further hemoglobin chain subunit as set forth in instant claims 33-35 and claim 48, part (ii).

With respect to instant claim 6, part (i) merely recites an intended use, i.e. how the stability of the conjugate is to be measured.  An intended use limitation does not impart patentability to a product claim where the product is otherwise anticipated by the prior art.  The pegylated hemoglobins taught by Acharya et al also meet the limitations of at least parts (iii), (iv), (vi), (vii), (x), and (xi) in claim 6.
With respect to instant claim 20, the complexation of the pegylated alpha chains of Acharya et al to pegylated beta chains corresponds to the at least one further modification recited in the claim.
With respect to claim 23, the alpha chain with one Cys substitution taught by Acharya et al differs from Inventors’ SEQ ID NOS:5, 6, and 7 by 2, 4, and 4 amino acids, respectively, and therefore meets the at least 80% sequence identity limitation.  Further with respect to instant claim 39, the beta chains present in the pegylated hemoglobin of Acharya et al, which have the amino acid sequence of naturally occurring hemoglobin beta chains, have greater than 80% sequence identity with SEQ ID NOS:8, 9, 14, and 18.  Accordingly, the pegylated hemoglobins of Acharya et al meet the requirements of instant claim 39, part (v).

	With respect to instant claim 61, because Acharya et al teach administering the same compositions to the same subjects according to the same method steps, inherently ischemia and/or hypoxia will be prevented in the treatment method of Acharya et al to the same extent claimed by the instant Inventors.  Sufficient evidence of similarity is deemed to be present between the treatment method of Acharya et al and the instant claimed method to shift the burden to Applicant to provide evidence that the instant claimed method is unobviously different than the treatment method of Acharya et al.
12.	Claim 23 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Acharya et al (U.S. Patent Application Publication 2009/0215670) as applied against claims 1-3, 6, 17, 20, 23, 26, 30, 32-35, 39, 48, 50, 54, and 61 above, and further as evidenced by the WO Patent Application 2009/004309.  As discussed above, Acharya et al teach pegylated hemoglobin.  Acharya et al do not characterize their PEG groups as protecting groups.  However, the WO Patent Application ‘309 teach that polyalkylene oxides, most preferably polyethylene glycol, are protecting groups which can be conjugated to hemoglobin.  See, e.g., page 13, lines 10-24.  The WO Patent Application ‘309 is evidence that the PEG groups taught by Acharya et al are protecting groups, and therefore is evidence that Acharya et al anticipate instant claim 23.
13.	Claims 21, 50, 55, and 61 are rejected under 35 U.S.C. 103 as being obvious over Acharya et al (U.S. Patent Application Publication 2009/0215670) as applied against claims 1-3, 6, 17, 20, 23, 26, 30, 32-35, 39, 48, 50, 54, and 61 above, and further in view of the WO Patent Application 2009/004309.  Acharya et al teach pegylated hemoglobin for use in blood substitutes, but do not teach further modification of the pegylated hemoglobin, such as to .
14.	Claims 1-3, 6, 17, 20, 23, 26, 30, 32-35, 39, 48, and 54 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Li et al article (Artificial Cells, Blood Substitutes, and Biotechnology, Vol. 35, pages 19-29).  The Li et al article teaches pegylated recombinant hemoglobin in which the Cys residue at position 93 of the β chain is substituted with an Ala residue, and in which Lys residues in both the α and β chains are thiolated and then reacted with maleimidophenyl-PEG5K. The Lys residues which are thiolated are on the surface of the hemoglobin protein.  The pegylated hemoglobin was purified using phosphate buffered saline at pH 7.4.  The result is a tetrapegylated hemoglobin with an oxygen affinity that is comparable to hemoglobin A (HbA).  In particular, the oxygen binding as characterized by the Hill coefficient is comparable to that of HbA.  See, e.g., the Abstract; sentence bridging pages 20 and 21; page 21, second full paragraph; page 22, first paragraph; Figure 3; and the paragraph bridging pages 25 and 26.  The thiolated Lys residues correspond to the instant claimed modification for intro-ducing at least one exogenous amino acid residue comprising at least one reactive thiol group. 
With respect to instant claim 6, part (i) merely recites an intended use, i.e. how the stability of the conjugate is to be measured.  An intended use limitation does not impart patentability to a product claim where the product is otherwise anticipated by the prior art.  The pegylated hemoglobin taught by the Li et al article also meets the limitations of at least parts (iii), (iv), (v), (vi), (vii), (ix), and (xi) in claim 6.

With respect to claim 23, the alpha chain with modifications to the Lys residues taught by the Li et al article differs from Inventors’ SEQ ID NOS:5, 6, and 7 by 3, 5, and 5 amino acids, respectively, and therefore meets the at least 80% sequence identity limitation.  Further with respect to instant claim 39, the beta chains present in the pegylated hemoglobin of the Li et al article, which have the amino acid sequence of naturally occurring hemoglobin beta chains with three modifications (at C93 and at two Lys residues), have greater than 80% sequence identity with SEQ ID NOS:8, 9, 14, and 18.  Accordingly, the pegylated hemoglobins of Acharya et al meet the requirements of instant claim 39, part (v).
With respect to instant claim 50, part (ii), the identity of a reference protein does not impart novelty or nonobviousness to a product which is otherwise anticipated by the prior art.
	With respect to instant claim 54, the PBS solution in which the purified pegylated hemoglobin is recovered corresponds to the pharmaceutically acceptable carrier or diluent recited in the claim.
15.	Claim 23 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Li et al article (Artificial Cells, Blood Substitutes, and Biotechnology, Vol. 35, pages 19-29) as applied against claims 1-3, 6, 17, 20, 23, 26, 30, 32-35, 39, 48, and 54 above, and further as evidenced by the WO Patent Application 2009/004309.  As discussed above, the Li et al article teaches pegylated hemoglobin.  The Li et al article does not characterize its PEG groups as protecting groups.  However, the WO Patent Application ‘309 teach that polyalkylene oxides, most preferably polyethylene glycol, are protecting groups which can be conjugated to hemoglobin.  See, e.g.,  by the Li et al article are protecting groups, and therefore is evidence that the Li et al article anticipates instant claim 23.
16.	Claims 21, 50, 54, 55, and 61 are rejected under 35 U.S.C. 103 as being obvious over the Li et al article (Artificial Cells, Blood Substitutes, and Biotechnology, Vol. 35, pages 19-29) as applied against claims 1-3, 6, 17, 20, 23, 26, 30, 32-35, 39, 48, and 54 above, and further in view of the WO Patent Application 2009/004309.  The Li et al article teaches tetrapegylated rHb(βC93A), but does not teach its use in in blood substitutes, and does not teach further modification of the pegylated hemoglobin, such as to decrease NO reactivity or by cross-linking.  The WO Patent Application ‘309 teaches blood substitutes comprising hemoglobin solutions. The blood substitutes are improved by the use of modified hemoglobins wherein the hemoglobins can be modified in order to reduce NO binding, can be cross-linked, and can be conjugated to a protecting group which can be a polyalkylene oxide such as PEG.  The modified hemoglobins of the WO Patent Application ‘309 are used as blood substitutes, optionally in combination with an ascorbate reductant, and can be used to treat ischemia and hypoxia.  See, e.g., page 1, lines 11-14; page 7, lines 19-22; page 10, lines 11-15; page 11, lines 8-11 and 17-21; page 13, lines 10-25; page 15, lines 10-11; and claims 1, 2, 9, 11, 13, and 15.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the pegylated hemoglobin of the Li et al article as a blood substitute, because the WO Patent Application ‘309 teaches that it is known to use modified hemoglobins in blood substitutes, because the Li et al article teaches that its pegylated hemoglobin has oxygen binding characteristics comparable to HbA and to other pegylated hemoglobins, and because it is routine in the hemoglobin and blood substitute arts to use modified hemoglobins for the same .
17.	Claims 1-3, 6, 17, 20, 21, 23, 26, 30, 32-35, 39, 48, 50, 54, 55, and 61 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Looker et al (U.S. Patent No. 6,670,323).  Looker et al teach a recombinant mutant hemoglobin, SGE3937, polymerized with bismaleimide polyethyleneglycol (BM-PEG).  SGE3937 comprises a β chain including the modifications S9C  by Looker et al have a reduced pressor effect, and are used pharmaceutically as a blood substitute and to treat ischemia and hypoxia.  Pharmaceutical compositions comprising the polymerized hemoglobins can comprise a sterile isotonic saline solution as a carrier and can include other components including reducing agents.  See, e.g., the Abstract; column 7, lines 40-48; column 13, Table 1; column 14, lines 8-18; column 14, line 45 - column 15, line 10; column 16, lines 8-19; column 27, lines 41-42; and column 28, line 54 - column 29, line 7.  The β chain of SGE3937 including the modifications S9C and C93A corresponds to the at least one recombinant modified hemoglobin chain subunit recited in the instant claims.  The PEG portion of the crosslinking agent corresponds to the at least one polymeric moiety recited in the instant claims.  The α chain of SGE3937 corresponds to the at least one further hemoglobin chain subunit of instant claim 33.
	With respect to instant claims 2 and 3, in view of the similarity in structure and therapeutic utility between the polymerized hemoglobin taught by Looker et al and the instant claimed conjugate, inherently the former will have the same oxygen binding property, rate of oxidation and/or reduction of a heme molecule and/or stability as are recited in claims 2 and 3.  Sufficient evidence of similarity is deemed to be present between the polymerized hemoglobin of Looker et al and the instant claimed conjugates to shift the burden to Applicant to provide evidence that the instant claimed conjugates are unobviously different than the polymerized hemoglobin of Looker et al.
With respect to instant claim 6, part (i) merely recites an intended use, i.e. how the stability of the conjugate is to be measured.  An intended use limitation does not impart 
With respect to instant claim 20, the V67W, D73K, K82D, and T87Q modifications to the β chain of SGE3937 of Looker et al correspond to the at least one further modification recited in the claim.
With respect to instant claim 21, part (i)(a), SGE3937 has low nitric oxide reactivity (see column 53, line 65 - column 54, line 3) and therefore inherently comprises one or more modifications for achieving that result.
For analogous reasons to those set forth above, SGE3927 of Looker et al (see Table 1) also anticipates the instant claims.  SGE3927 comprises an α chain comprising K158C and a β chain comprising C93A.  With respect to claim 23 and SGE3927, the alpha chain comprising K158C taught by Looker et al differs from Inventors’ SEQ ID NOS:5, 6, and 7 by 4, 7, and 7 amino acids, respectively, and therefore meets the at least 80% sequence identity limitation.  Further with respect to instant claim 39, the beta chains present in SGE3927 of Looker et al have greater than 80% sequence identity with SEQ ID NOS:8, 9, 14, and 18.  Accordingly, the polymerized hemoglobins of Looker et al meet the requirements of instant claim 39, part (v).
With respect to instant claim 50, part (i), the hemoglobins of Looker et al are cross-linked with the BM-PEG.  With respect to instant claim 50, part (ii), the identity of a reference protein does not impart novelty or nonobviousness to a product which is otherwise anticipated by the prior art.
18.	The WO Patent Application 2009/004309, cited in the International Search Report, has been carefully considered but is not deemed to anticipate or render obvious the instant claims.  
	The WO Patent Application 2014/145755, cited in the International Search Report, has been carefully considered but is not deemed to anticipate or render obvious the instant claims.  The WO Patent Application ‘755 teaches hemoglobin which is reacted at thiol groups with maleimidyl-activated PEG.  The thiol groups can be present at βCys93, or they can be introduced by modifying surface amino groups to contain a thiol group.  See paragraph [0089].  The modified surface amino groups, and the amino acids to which they are attached, meet the claim requirement for at least one introduced exogenous amino acid residue.  However, the WO Patent Application ‘755 does not teach specific locations within hemoglobin where the thiol groups are to be introduced.  Further, to the extent that the thiol groups are introduced into either of the β chains of tetrameric hemoglobin, the WO Patent Application ‘755 does not teach and does not provide any motivation or other type of suggestion also to delete or alter the βCys93 residue as required by the instant claims.

19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
January 4, 2022